                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF KENTUCKY
                          SOUTHERN DISTRICT AT LONDON

APPALACHIAN REGIONAL                              )
HEALTHCARE, INC.                                  )
                                                  )
       PLAINTIFF                                  ) CIVIL ACTION NO. 6:19-cv-00038 GFVT
v.                                                )
                                                  )
PURDUE PHARMA L.P., ET AL                         )
                                                  )
       DEFENDANTS                                 )

                                       AGREED ORDER

       Plaintiff, Appalachian Regional Healthcare, Inc., and defendant H. D. Smith, LLC, f/k/a

H. D. Smith Wholesale Drug Company (“H. D. Smith”), having agreed by respective counsel

pursuant to LR 7.1(b), and the Court being advised:

       IT IS ORDERED that defendant H. D. Smith shall have until either March 22, 2019 or

twenty-one (21) days after the Court’s disposition of any motion to remand, whichever date is

later, to serve an answer or move to dismiss.

       This    day of                , 2019.




                                                JUDGE, UNITED STATES DISTRICT COURT

Tendered by:

  /s/Jessica A. Burke                                /s/W. Kennedy Simpson
 Jessica A. Burke                                  W. Kennedy Simpson
 BURKE LAW GROUP                                   THOMPSON MILLER & SIMPSON PLC
 PO Box 1510                                       734 West Main Street, Suite 400
 Whitley City, Kentucky 42653                      Louisville, Kentucky 40202
 859-533-3269                                      502-585-9900
 jessica@jblawoffices.net                          ksimpson@tmslawplc.com
 Counsel for Plaintiff                             Counsel for Defendant H. D. Smith, LLC,
                                                   f/k/a H. D. Smith Wholesale Drug Company
